Citation Nr: 0727969	
Decision Date: 09/07/07    Archive Date: 09/14/07

DOCKET NO.  03-17 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement for service connection for chronic peripheral 
vestibulopathy with associated symptomatology to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

2.  Entitlement to service connection for a visual impairment 
(previously claimed as presbyopia) to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117 (West 2002).

3.  Entitlement to service connection for a psychiatric 
disorder to include post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to May 
1991, to include service in the Persian Gulf from September 
1990 to March 1991.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 and February 2004 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  By way of the September 
2002 decision, the RO, in pertinent part, declined to reopen 
the previously denied claim for service connection for an 
anxiety disorder and confirmed and continued the previous 
denial of service connection for chronic peripheral 
vestibulopathy with bilateral extremity fatigue, weakness and 
imbalance (formerly undiagnosed vertigo with headache, facial 
numbness, body aches and tingling in the hands and feet).  
The February 2004 rating decision confirmed and continued the 
denial of service connection for a reopened claim for service 
connection for an anxiety disorder and denied service 
connection for presbyopia.

Regarding the veteran's claim for service connection for an 
anxiety disorder, which was reopened in the February 2004 
rating decision, the Board notes that generally it has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened.  See Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  Here however, an 
October 2003 VA examiner provided a diagnosis of PTSD.  A 
claim based on a new diagnosis constitutes a new claim.  
Ephraim v. Brown, 82 F. 3d (Fed. Cir. 1996).  This claim for 
entitlement to service connection for the specific anxiety 
disorder, PTSD, has not been addressed or fully developed.  
Additionally, it is inextricably intertwined with the claim 
for service connection for a general anxiety disorder.  See 
Harris v. Derwinski, 1. Vet. App. 180 (1991).  Accordingly, 
both matters should be addressed together on a de novo basis.  
Affording the veteran this broader scope of review (turning 
directly to de novo review rather than focusing narrowly on 
whether new and material evidence has been received to reopen 
a previously denied claim) does not prejudice the veteran.

The veteran was afforded a hearing before the undersigned at 
the RO in March 2007.  The hearing transcript is of record. 

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's complaints of vertigo with headache, facial 
numbness, body aches and tingling in the hands and feet have 
been attributed to a medically diagnosed condition of chronic 
peripheral vestibulopathy.

2.  Chronic peripheral vestibulopathy was not diagnosed 
during active service or until years following separation 
from service, is not the result of a disease or injury in 
service, and is not otherwise due to an undiagnosed illness. 

3.  The veteran's complaints of blurred vision have been 
attributed to a medically diagnosed condition of presbyopia.

4.  Presbyopia was not diagnosed during active service or 
until years following separation from service, is not the 
result of a disease or injury in service, and is not 
otherwise due to an undiagnosed illness.


CONCLUSIONS OF LAW

1.  The veteran's current chronic peripheral vestibulopathy 
was not incurred in or aggravated by active service, nor may 
it be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2006).

2.  The veteran's current presbyopia was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107; 38 
C.F.R. §§ 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In letters issued in September 2003 and August 2005, the RO 
notified the veteran of the evidence needed to substantiate 
his claims for service connection.  The letters satisfied the 
second and third elements of the duty to notify by informing 
the veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element, the September 2003 and 
August 2005 VCAA letters contained a notation that the 
veteran should let VA know if there was any evidence or 
information that he thought would support his claim.  This 
statement served to advise the veteran to submit any evidence 
in his possession pertinent to the claims on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The first three elements of Dingess notice are satisfied by 
the September 2003 and August 2005 letters.  However, the 
veteran did not receive notice about the evidence needed to 
establish a rating or notice regarding an effective date 
until a March 2006 letter.  Since the claims are being 
denied, no rating is being given and no effective date is 
being set.  The veteran is, therefore, not prejudiced by the 
inferred notice on these elements.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

There was a timing deficiency with the September 2003 and 
August 2005 letters, because they were provided after the 
initial evaluations.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The timing deficiency was remedied by the 
readjudication of the claim after the notice was provided.  
Id.


The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, VA medical center (VAMC) 
records and private medical records.  

Additionally, the veteran underwent VA examinations in June 
1999, November 2001, July 2002, October 2003 and February 
2006.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits. 

Applicable laws and regulations in service connection claims

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.   

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

The veteran in this case is a Persian Gulf War veteran, 
having served in the Southwest Asia Theater of operations 
during the Persian Gulf War between May 1991 to September 
1991.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  
Accordingly, the VA provisions pertaining to Persian Gulf 
veterans are applicable to this case. 

For Persian Gulf veterans, service connection may be granted 
for objective indications of a chronic disability resulting 
from an illness or combination of illnesses manifested by one 
or more signs or symptoms, to include, but not limited to, 
fatigue; muscle or joint pain; neurologic signs or symptoms; 
neuropsychologic signs or symptoms; signs or symptoms 
involving the respiratory system; or sleep disturbances.  The 
chronic disability must have become manifest either during 
active military service in the Southwest Asia Theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2006, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317(a)(b). 

For purposes of § 3.317, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C. 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).

For purposes of § 3.317, the term "medically unexplained 
chronic multi symptom illness" means a diagnosed illness 
without conclusive pathophysiology or etiology, that is 
characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities.  Chronic multi symptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained.  38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).

For purposes of Section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117; 38 C.F.R. § 3.117, there is no requirement 
that there be competent evidence of a nexus between the 
claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. 1 (2004).  Further, lay persons are competent to report 
objective signs of illness.  Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


I.  Entitlement for service connection for chronic peripheral 
vestibulopathy with associated symptomatology.

Factual Background

The veteran's service medical records are negative for 
complaints or treatments related to chronic peripheral 
vestibulopathy with associated symptomatology (vertigo with 
headache, facial numbness, body aches and tingling in the 
hands and feet).  No complaints or findings of such problems 
were shown during service, which ended in 1991, or for years 
after separation.      

In September 1998 the veteran did report headaches that were 
associated with a stomach ache and nausea.

In November 1998 the veteran presented to the Limestone 
Medical Center Emergency Room after fainting when he became 
weak and lightheaded as he officiated a basketball game.  

In February 1999 the veteran was admitted to the Hillcrest 
Hospital Emergency Room with complaints of feeling dizzy.  
The diagnosis was vertigo which may be secondary to the 
Lotensin or to labyrinthitis.  

Also in February 1999, the veteran presented to the Waco 
Otolaryngology Associates.  Dr. Andrew Lehr stated that the 
veteran's dizziness had been present for the past 3 to 4 
months.  He noted that the veteran was concerned that some of 
his effects from serving in Desert Storm might be related to 
his dizziness.  The diagnosis was recurrent dizziness.  Dr. 
Lehr was uncertain if this represented a true peripheral 
vestibular problem or if it may be related to some 
orthostasis from his antihypertensive medication.

In June 1999 the veteran underwent a VA examination.  The 
veteran reported feeling tired and having no energy about 4 
to 5 years ago.  The diagnosis was chronic fatigue, left 
shoulder bursitis and mild diastolic hypertension.  A mental 
examination noted that the first treatment he received was 
for an anxiety attack in November 1998.  The diagnosis was an 
anxiety disorder not otherwise specified (NOS).  

In October 1999 the veteran underwent a neurological 
consultation at the Central Texas Neurological Association.  
The veteran reported that since he got out of Desert Storm, 
he has had poor energy and had not really felt good since 
then.  The diagnosis was imbalance that was suspected to be 
related to anxiety/depression.

A November 1999 MRI of the brain at Hillcrest Hospital was 
normal.

In May 2000 the veteran presented to the Central Texas VAMC.  
He reported that since 1998 he felt a general sense of 
imbalance either sitting or walking that is accompanied by a 
sensation of weakness and numbness in his legs with also a 
sensation of buckling.  The veteran also reported daily 
pressure headaches and blurred vision.  The treating 
physician stated that the veteran had continued sensation of 
imbalance, blurred vision and tingling and numbness in his 
legs whose etiology was unclear.  He also suffered from mixed 
vascular and tension type headaches.

In June 2000 the veteran underwent an MRI of the brain as he 
had chronic imbalance and dizziness.  It was a normal MRI of 
the brain.  

In February 2001 the veteran underwent a neurologic test 
battery at the Center for Balance Disorders.  Dr. Newton 
Coker concluded that the changes on Smooth Pursuits could be 
a central finding but should be interpreted guardedly in view 
of the veteran's normal Optokinetic testing.  Changes on the 
Rotary testing were consistent with a peripheral vestibular 
end organ lesion, side indeterminate.

In March 2001 the veteran underwent a Persian Gulf Veteran 
Assessment.  The discharge diagnosis was disequilibrium, mild 
peripheral vestibular end-organ lesion.

In November 2001 the veteran presented to the neurology 
clinic at the VAMC.  The veteran reported chronic complaints 
of vertigo.  The diagnosis was chronic bilateral peripheral 
vestibulopathy.  The treating physician noted that the 
veteran complained of blurred vision which was part of the 
vestibular disease manifestations.

In July 2002 the veteran underwent a VA examination.  The 
veteran reported tension like headaches since 1998.  He also 
reported tingling, numbness and weakness in both of his legs 
that started in 1998.  The veteran also reported blurred 
vision, gait imbalance and a clumsy wide-based gait.  The 
diagnosis was chronic peripheral vestibulopathy with 
bilateral lower extremity fatigue, weakness, and imbalance.  
The veteran also was diagnosed with tension and vascular type 
headaches.

A treatment report from the Central Texas VAMC in January 
2003 diagnosed the veteran with chronic bilateral peripheral 
vestibulopathy.  

A follow up evaluation at the VAMC in August 2004 again 
diagnosed the veteran with chronic bilateral peripheral 
vestibulopathy.  

In February 2006 the veteran underwent a VA examination for 
Gulf War Guidelines.  The veteran reported that he missed 5 
to 6 days of work mainly due to his illnesses such as 
headaches, weakness in lower extremities, body aches and 
blurred vision.  The veteran also reported that his decrease 
in balance or equilibrium followed by general weakness 
gradually began in July 1998 and peaked in January 1999.  The 
veteran also stated that his headaches began in 2000.  The 
diagnosis was negative for chronic fatigue syndrome.  
However, the veteran had mixed vascular and tension type 
headaches and chronic bilateral peripheral vestibulopathy per 
a neurology diagnosis in November 2001.

An MRI of the brain in August 2006 was normal.

At his hearing in March 2007 the veteran stated that he 
served in Southwest Asia in 1990 and 1991.  When he returned 
from his tour of duty, it took several years before he 
experienced the onset of his current symptoms.  He stated 
that he first noticed symptoms of his chronic bilateral 
peripheral vestibulopathy in the summer of 1998.  The veteran 
stated that he was exposed to environmental hazards such as 
contaminated oil and petroleum fires.  The veteran stated 
that he had vision impairment, vertigo and tingling in the 
extremities which was causing anxiety.

Analysis

While the veteran served in the Persian Gulf from September 
1990 to March 1991,  he has a current diagnosis of chronic 
bilateral peripheral vestibulopathy.  As such, clinical 
evidence demonstrates that the veteran's symptoms of 
headaches, facial numbness, body aches and tingling in the 
hands and feet are due to a diagnosed illness and therefore, 
he is not entitled to compensation as a disability due to 
undiagnosed illness.  38 C.F.R. § 3.317 (2006).  

Turning to service connection on the traditional direct 
basis, the Board points out that direct service connection 
would require some evidence of a link between a current 
disease or disability and a disease or injury in service.  
Washington v. Nicholson, 19 Vet. App. 362 (2005).  

Here, the veteran's service medical records contain no 
complaints of or treatment for facial numbness, body aches 
and tingling in the hands and feet.  The veteran did not 
present with complaints of such problems until many years 
after service.  The veteran first received treatment for his 
headache, facial numbness, body aches and tingling in the 
hands and feet in the summer of 1998.  At the time these were 
associated with a stomach ache and nausea.  The veteran's 
chronic bilateral peripheral vestibulopathy, was not 
manifested until almost 7 years after his service.  This 
lengthy period without treatment is evidence against a 
finding of continuity of symptomatology, and it weighs 
heavily against the claim.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service). 

Even assuming that some in-service event or injury occurred, 
there is no competent evidence that the veteran's current 
chronic peripheral vestibulopathy first shown 7 years after 
service is related to any disease or injury during service.

The evidence in favor of a link between a current disability 
and an injury or disease in service consists only of the 
veteran's claims that he believes his current disability is a 
result of his service in the Persian Gulf.  The veteran's 
statements as to his lay opinions are not sufficient to 
establish a relationship between the in-service disease and 
the current disorder.  As a lay person, untrained in medical 
matters, he is not competent to render an opinion on matters 
of medical causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The medical records of record do not contain any evidence 
that would tend to show that the veteran's current chronic 
peripheral vestibulopathy is related to any disease or injury 
during service.  

As such, the weight of the competent evidence is against the 
claim.  Reasonable doubt does not arise and the appeal is 
denied.  38 U.S.C.A. § 5107(b).


II.  Entitlement to service connection for a visual 
impairment (previously claimed as presbyopia) to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117 (West 2002).

Factual Background

The veteran's service medical records are negative for 
complaints or treatments related to presbyopia.  Such 
problems were not shown at separation in 1991 or for years 
thereafter.  

In May 2000 the veteran presented to the Central Texas VAMC.  
The veteran reported daily pressure headaches and blurred 
vision since 1998.  The treating physician stated that the 
veteran had a continued sensation of imbalance, blurred 
vision and tingling and numbness in his legs whose etiology 
was unclear.  He also suffered from mixed vascular and 
tension type headaches.

In November 2001 the veteran presented to the neurology 
clinic at the VAMC.  The diagnosis was chronic bilateral 
peripheral vestibulopathy.  The treating physician noted that 
the veteran complained of blurred vision which was part of 
the vestibular disease manifestations.

In July 2002 the veteran underwent a VA examination.  The 
veteran reported tension like headaches since 1998 as well as 
blurred vision, gait imbalance and a clumsy wide-based gait.  
The diagnosis was chronic peripheral vestibulopathy with 
bilateral lower extremity fatigue, weakness, and imbalance.  
The veteran also was diagnosed with tension and vascular type 
headaches.

In September 2003 the veteran underwent a VA eye examination.  
The veteran reported that his vision may have gotten worse 
over the last several years.  The veteran was currently 
treated with reading glasses.  There were no indications of 
eye disease or injury.  The diagnosis was presbyopia 
corrected with glasses.  

In February 2006 the veteran underwent a VA examination for 
Gulf War Guidelines.  He reported that he missed 5 to 6 days 
of work mainly due to his illnesses such as headaches, 
weakness in lower extremities, body aches and blurred vision.  

Analysis

The veteran has a current diagnosis of presbyopia.  
Presbyopia is a visual condition that becomes apparent 
especially in middle age and in which loss of elasticity of 
the lens of the eye causes defective accommodation, and 
inability to focus sharply for near vision.  McNeely v. 
Principi, 3 Vet. App. 357, 364 (1992).  As such, clinical 
evidence demonstrates that the veteran's vision impairment is 
due to a diagnosed illness and therefore, he is not entitled 
to compensation as a disability due to undiagnosed illness.  
38 C.F.R. § 3.317.  

Addressing the claim on the more traditional, direct basis, 
service connection would require some evidence of a link 
between a current disease or disability and a disease or 
injury in service.  Washington v. Nicholson, supra. 

Here, the veteran's service medical records contain no 
injuries, complaints or treatment related to vision problems, 
and such problems were not shown during service or for many 
years thereafter.  As noted in the discussion above, this 
lengthy period without treatment or notation of ongoing 
symptoms must be seen as evidence against a finding of 
continuity of symptomatology, and it therefore weighs against 
the service connection claim.  See Maxson, supra.

Even assuming that an in-service event occurred, there is no 
competent evidence that the veteran's current presbyopia is 
related to any disease or injury during service.

Statements from the veteran are the only evidence in favor of 
a link between a current disability and an injury or disease 
in service.  As a layperson, however, the  veteran is not 
competent to render an opinion on matters of medical 
causation.  See Grottveit and Espiritu, both supra. 

The medical records do not contain any evidence that the 
current presbyopia is related to any disease or injury during 
service.  Additionally, the treating physician at the VAMC in 
November 2001 specifically noted that the veteran complained 
of blurred vision which was part of the vestibular disease 
manifestations.

In short, there is no competent medical opinion linking the 
current disability to service.  The preponderance of the 
evidence is, therefore, against the claim for entitlement to 
service connection for a visual impairment.


ORDER

Entitlement for service connection for chronic peripheral 
vestibulopathy with associated symptomatology to include as 
due to undiagnosed illness or other qualifying chronic 
disability, pursuant to 38 U.S.C.A. § 1117 is denied.

Entitlement to service connection for a visual impairment 
(previously claimed as presbyopia) to include as due to 
undiagnosed illness or other qualifying chronic disability, 
pursuant to 38 U.S.C.A. § 1117 (West 2002) is denied.




REMAND

Regarding the veteran's PTSD claim, service connection for 
PTSD requires competent medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125 (i.e. in 
accordance with DSM-IV); a link established by medical 
evidence between the current symptoms and an in-service 
stressor; and credible supporting evidence of the stressor.  
Where the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat the veteran's lay testimony alone may establish 
the occurrence of the in-service stressor.  38 C.F.R. 
§ 3.304(f).

The competent medical evidence shows that the veteran appears 
to meet the criteria for a diagnosis of PTSD, and has related 
that diagnosis to in-service stressors.  Specifically, the 
October 2004 VA examiner concluded that the veteran had PTSD 
as a result of significant trauma during the Gulf War in 
Desert Storm due to Scud attacks and chemical attacks.  The 
problem, however, is that there is currently no credible 
supporting evidence of the claimed stressor events.

Additionally, at this October 2004 VA examination for PTSD 
the veteran reported that he did not come under direct enemy 
fire but that he was involved in Scud missile attacks and 
chemical attacks.  The veteran also reported that he saw dead 
Americans and Iraqis.

While the veteran's claim currently lacks credible supporting 
evidence for these claimed stressors,  there may be sources 
of supporting information that have not yet been explored.  
Additionally, if the veteran was stationed with a unit that 
was present while enemy attacks occurred, it would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
would corroborate his statement that he experienced such 
attacks personally.  A stressor need not be corroborated in 
every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

It does not appear that the RO attempted to verify the 
stressor incidents described by the appellant by contacting 
the United States Army and Joint Services Records Research 
Center (JSRRC) (formerly the United States Armed Services 
Center for Research of Unit Records)).  The veteran should be 
offered an opportunity to provide additional specific 
information that would permit searches regarding stressors.  
The veteran should be asked if he has remembered any more 
details, particularly names of individuals wounded or killed, 
and he should be reminded that he can also provide statements 
by individuals who served with him that include more 
particular details. 

Finally, as noted above, the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  It is not clear that VA fulfilled all such duties 
with regard to the claim for entitlement to service 
connection for a psychiatric disorder to include PTSD.  The 
RO should take this opportunity to ensure such compliance, 
especially in light of recent pertinent caselaw.      

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the 
appellant is issued a VCAA letter 
appropriate for his claim of entitlement 
to service connection for a psychiatric 
disorder to include PTSD, which provides 
the notices required under the relevant 
portions of the VCAA, its implementing 
regulations, and pertinent caselaw.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006); See also Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). 

2.  Contact the veteran and ask him to 
provide a detailed statement describing 
his inservice stressor events.  Advise 
the veteran that specific dates, within a 
two month time frame, are needed to 
obtain credible supporting evidence of 
his claimed stressors.  Ask him to 
provide such dates for his claimed 
stressors.  Also remind the veteran that 
he can also submit "buddy statements" 
containing verifiable information 
regarding the events claimed as 
"stressors" during his military service.

3.  A list of the veteran's claimed 
stressors should be compiled, and JSRRC 
should be contacted for corroboration of 
such stressors and for materials 
pertaining to the veteran's in-service 
unit.  Specifically, ask JSRRC to provide 
the unit records and any history of 
operations of the 58th CS Company (CO) 
Forscom (FC) from September 1990 to March 
1991in the Southwest Asia Theater of 
Operations.  Also ask the JSRRC to 
provide any supporting evidence that 
might tend to show that the veteran's 
base came under mortar fire.  Morning 
reports and Quarterly Reports for the 
veteran's unit should be reviewed, and 
the JSRRC should provide to VA copies of 
the pertinent portions of any such 
records as they relate to the veteran's 
reported inservice stressor events.  All 
records obtained by JSRRC must be added 
to the claims file.

4.  Thereafter, the RO should arrange for 
the veteran to be examined by a 
psychiatrist to determine whether she has 
a psychiatric disorder related to 
service.  The RO should identify for the 
examiner what stressors (if any) are 
verified.  If PTSD is diagnosed, the 
examiner must indicate whether that 
diagnosis is based on a verified 
combat/stressor event, or on some other 
life-event unrelated to service.  If a 
psychiatric disorder other than PTSD is 
diagnosed, the examiner should be asked 
to provide a medical opinion as to 
whether it is at least as likely as not 
that such psychiatric disorder is related 
to service.  The veteran's claims folder 
must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for 
any opinion given.    

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issue on appeal on a de novo basis.  
If any benefit sought remains denied, the 
veteran and his representative should be 
issued an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
DENNIS F. CHIAPPETTA 
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


